Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: in paragraph [0042], sentence “For example, in a case where the first image generation unit 81 generates the first image using three kinds of images, 1 or the image which uses and is generated is the second image about an image different from these”  appears to be grammatically incorrect and is confusing as to meaning.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, term “the mutually different second images” lacks antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 		
“image acquisition unit” in claims 1, 4, 12, 13
“first image generation unit” in claims 1, 12, 13
“second image generation unit” in claims 1, 3, 5, 8, 12, 13
“region discrimination unit” in claims 1-2, 6, 7, 8, 12, 13
“enhancement processing unit” in claims 1-2, 12, 13
“region discrimination setting unit” in claim 7
“light source control unit” in claim 7
“support information calculation unit” in claim 9

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruoka et al. (U.S. 5,956,416, hereinafter “Tsuruoka”).
As to claim 1, Tsuruoka discloses an endoscope system comprising: 
a light source unit (115,116,118, Fig.3) that emits a plurality of types of illumination light beams with different wavelengths (col.4, lines 14-25); 
an image sensor (CCD 101, Fig.3) that images an observation target, using the respective illumination light beams; 
an image acquisition unit (106R,106G,106B,107R,107G,107B, Fig.3) that acquires images corresponding to the respective illumination light beams (col.4, lines 46-54); 
a first image generation unit (part of image processing part 108, such as 201G,202G, Fig.1) that generates a first image serving as a base of a display image to be displayed on a display unit, using any of the images acquired by the image acquisition unit (the G image signal is generated by circuits 201G,202G, Fig.1, such image signal from 107G, Fig.3, of the image acquisition unit); 
a second image generation unit (part of image processing unit 108, such as 201R,202R,201B,202B, Fig.1) that generates a second image, using at least one image having a different corresponding wavelength from the image used for the generation of the first image among the images acquired by the image acquisition unit (R image signal and B image signal are generated by circuits 201R,202R,201B,202B, Fig.1, such image signals from 107R,107B of the image acquisition unit and have different corresponding wavelengths from the G image signal, col.4, lines 14-25);
 a region discrimination unit (part of image processing unit 108, Fig.1, such as 205,206,and 210, that discriminates a region in the observation target using the second image (differential amplifiers 205,206 use the second images (R image and B image) to discriminate an effective region with high oxygen saturation regions and low oxygen saturation regions, and an ineffective region including dark and halation regions, col.6, line 44 to col.7, line 25, Figs.4c,4d); and 
an enhancement processing unit (part of image processing unit 108, Fig.1) that generates the display image in which at least one region among the regions discriminated by the region discrimination unit is enhanced, using the first image (all images are used in generation of a display image where the degree of oxygen saturation is enhanced using different colors, col.7, lines 41-57, Fig.4b-4d), 
wherein in a case where the region discrimination unit discriminates a plurality of regions, the enhancement processing unit generates the display image by changing an enhancement method for every region discriminated by the region discrimination unit, by changing a type of processing to be performed for each discriminated region or changing an importance of the processing for each discriminated region (an effective region and ineffective region is discriminated, as described above, the effective region (oxygen saturation region) given more importance by using an enhancement method of color variation, Figs.4b-4d, col.7, lines 41-57, and the ineffective region given less importance by using a different enhancement method of no color, Fig.4c, or a random pattern, Fig.4d, col.7, line 65 to col.8, line 6).
As to claim 2, the enhancement processing unit generates the display image in which the presence of the respective regions discriminated by the region discrimination unit are enhanced by displaying profiles of the respective regions (as shown in Figs.4b-4d, the discriminated regions are enhanced by displaying the profiles (outlines) of each respective region).
As to claim 3, the second image generation unit generates the second image, using at least one of the images acquired at different timings from that of the image to be used for the generation of the first image among the images corresponding to the respective illumination light beams (the second images, i.e. R image and B image) are acquired at different timings because of the time-serially separated illumination light, col.4, lines 25-28).
As to claim 5, the second image generation unit generates the second image using one or a plurality of the images (e.g. R image and B image, as set forth above).
As to claim 6, the region discrimination unit discriminates any one or more among a region that is a dark part of the observation target, a halation region, a region with blood vessels, or a region to which a residue or a residual liquid is adhered (dark part and halation regions, col.6, line 44 to col.7, line 25, Figs.4c,4d, and variation of oxygen saturation degree, col.6, lines 17-57, will discriminate blood vessels and residue due to presence or absence of blood).
As to claim 7, Tsuruoka further discloses: a region discrimination setting unit (part of image processing part 108) that sets the type of the regions to be discriminated by the region discrimination unit (image processing part, Fig.1, is configured to set an effective region with high oxygen saturation regions and low oxygen saturation regions, and an ineffective region including dark and halation regions, col.6, line 44 to col.7, line 25, Figs.4c,4d); and a light source control unit that controls the type of the illumination light beams to be emitted in accordance with the type of the regions set by the region discrimination setting unit (types of regions discriminated is controlled by the types of filters in the filter wheel of the light source, col.6, lines 5-19).
As to claim 8, the second image generation unit generates a plurality of the mutually different second images, and wherein the region discrimination unit discriminates a different type of region for each of the second images (both R images and B images used to discriminate different regions, col.6, line 5 to col.7, line 25, Figs.4c,4d).
As to claim 9, Tsuruoka further discloses: a support information calculation unit that calculates information for supporting diagnosis about the regions discriminated by the region discrimination unit (part of image processing part 108, note color scale for oxygen saturation degree which provides information for discrimination of the different regions, col.7, lines 58-65, col.8, lines 15-20).
	As to claim 10, the information for supporting diagnosis is an index indicating a possibility that the region is a lesion, or an index capable of determining a possibility that the region is a lesion (can distinguish between normal and ulcer (lesion), col.7, lines 58-65).
	As to claim 11, wherein the index is an oxygen saturation (oxygen saturation, SO2, col.7, lines 58-65).
	As to claim 12, Tsuruoka discloses a processor device for an endoscope system including a light source unit that emits a plurality of types of illumination light beams with different wavelengths, and an image sensor that images an observation target. using the respective illumination light beams, the processing device comprising: 
an image acquisition unit (106R,106G,106B,107R,107G,107B, Fig.3) that acquires images corresponding to the respective illumination light beams (col.4, lines 46-54); 
a first image generation unit (part of image processing part 108, such as 201G,202G, Fig.1) that generates a first image serving as a base of a display image to be displayed on a display unit, using any of the images acquired by the image acquisition unit (the G image signal is generated by circuits 201G,202G, Fig.1, such image signal from 107G, Fig.3, of the image acquisition unit); 
a second image generation unit (part of image processing unit 108, such as 201R,202R,201B,202B, Fig.1) that generates a second image, using at least one image having a different corresponding wavelength from the image used for the generation of the first image among the images acquired by the image acquisition unit (R image signal and B image signal are generated by circuits 201R,202R,201B,202B, Fig.1, such image signals from 107R,107B of the image acquisition unit and have different corresponding wavelengths from the G image signal, col.4, lines 14-25);
 a region discrimination unit (part of image processing unit 108, Fig.1, such as 205,206,and 210, that discriminates a region in the observation target using the second image (differential amplifiers 205,206 use the second images (R image and B image) to discriminate an effective region with high oxygen saturation regions and low oxygen saturation regions, and an ineffective region including dark and halation regions, col.6, line 44 to col.7, line 25, Figs.4c,4d); and 
an enhancement processing unit (part of image processing unit 108, Fig.1) that generates the display image in which at least one region among the regions discriminated by the region discrimination unit is enhanced, using the first image (all images are used in generation of a display image where the degree of oxygen saturation is enhanced using different colors, col.7, lines 41-57, Fig.4b-4d), 
wherein in a case where the region discrimination unit discriminates a plurality of regions, the enhancement processing unit generates the display image by changing an enhancement method for every region discriminated by the region discrimination unit, by changing a type of processing to be performed for each discriminated region or changing an importance of the processing for each discriminated region (an effective region and ineffective region is discriminated, as described above, the effective region (oxygen saturation region) given more importance by using an enhancement method of color variation, Figs.4b-4d, col.7, lines 41-57, and the ineffective region given less importance by using a different enhancement method of no color, Fig.4c, or a random pattern, Fig.4d, col.7, line 65 to col.8, line 6).
	As to claim 13, Tsuruoka discloses a method of operating an endoscope system, comprising: 
a step of emitting a plurality of types of illumination lights with different wavelengths, by a light source unit (light source unit, 115,116,118, Fig.3,col.4, lines 14-25, emits different wavelength lights); 
a step of imaging an observation target, using the respective illumination light beams, by an image sensor(images acquired by CCD 101, Fig.3); 
a step of acquiring images corresponding to the respective illumination light beams by an image acquisition unit (106R,106G,106B,107R,107G,107B, Fig.3 that acquires images corresponding to the respective illumination light beams, col.4, lines 46-54); 
a step of generating a first image serving as a base of a display image to he displayed on a display unit, using any of' the images acquired by the image acquisition unit, by a first image generation unit (the G image signal is generated by circuits 201G,202G, Fig.1, such image signal from 107G, Fig.3, of the image acquisition unit); 
a step of generating a second image, using at least one image having a different corresponding wavelength from that of the image used for the generation of the first image among the images acquired by the image acquisition unit, by a second image generation unit (R image signal and B image signal are generated by circuits 201R,202R,201B,202B, Fig.1, such image signals from 107R,107B of the image acquisition unit and have different corresponding wavelengths from the G image signal, col.4, lines 14-25);
a step of discriminating the regions in the observation target, using the second image, by a region discrimination unit (differential amplifiers 205,206 use the second images (R image and B image) to discriminate an effective region with high oxygen saturation regions and low oxygen saturation regions, and an ineffective region including dark and halation regions, col.6, line 44 to col.7, line 25, Figs.4c,4d); and 
a step of generating the display image in which at least one region among the regions discriminated by the region discrimination unit is enhanced, using the first image, by an enhancement processing unit (all images are used in generation of a display image where the degree of oxygen saturation is enhanced using different colors, col.7, lines 41-57, Fig.4b-4d), 
wherein in a case where the region discrimination unit discriminates a plurality of regions, the enhancement processing unit generates the display image by changing an enhancement method for every region discriminated by the region discrimination unit, by changing a type of processing to be performed for each discriminated region or changing an importance of the processing for each discriminated region (an effective region and ineffective region is discriminated, as described above, the effective region (oxygen saturation region) given more importance by using an enhancement method of color variation, Figs.4b-4d, col.7, lines 41-57, and the ineffective region given less importance by using a different enhancement method of no color, Fig.4c, or a random pattern, Fig.4d, col.7, line 65 to col.8, line 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka et al. (U.S. 5,956,416, hereinafter “Tsuruoka”) in view of Yamaguchi (US 2011/0237915).
Tsuruoka, as set forth above with respect to claim 1, discloses a time (frame) sequential imaging system wherein the image sensor acquires each light wavelength separately, and thus fails to disclose a simultaneous type imaging system wherein the image sensor has a plurality of color filters with different colors, and wherein the image acquisition unit acquires the image for each of the illumination light beams and for each of the color filters, in a case where the observation target is imaged using the illumination light beams.  However, Yamaguchi teaches, in the endoscope art, that instead of a frame sequential imaging method, a simultaneous imaging method can be used wherein the image sensor has a plurality of color filters (R,G,B pixels) for simultaneously acquiring the image for each of the illumination light beams (Yamaguichi, [0099]).  Yamaguchi teaches that use of the simultaneous method eliminates time lag that occurs between images picked up using the frame sequential method ([0099]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the simultaneous method in the Tsuruoka endoscope system to provide the predictable result of acquiring the separately colored images with no lag, as taught by Yamaguchi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795